Exhibit 10.1

 

(For Non-Employee Directors)

 

 

CBOE Global Markets, INC. LONG-TERM INCENTIVE  PLAN 

RESTRICTED STOCK AWARD AGREEMENT

 

This   RESTRICTED    STOCK    AWARD    AGREEMENT    (the   "Agreement")   is
dated effective [_______] (the "Award Date"), and is between Cboe Global
Markets, Inc. (the "Corporation") and [_______] ("Participant"). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Second Amended and Restated Cboe Global Markets, Inc. (formerly CBOE
Holdings, Inc.) Long-Term Incentive Plan (as may be amended from time to time,
the "Plan").

 

1.          Award.  The Corporation hereby awards to
Participant [_______] shares of Stock (the "Award"). The Award will be subject
to the terms and conditions of the Plan and this Agreement. The Award
constitutes the right, subject to the terms and conditions of the Plan and this
Agreement, to distribution of shares of Stock (the "Restricted Stock").

 

2.          Rights as Stockholder. On and after the Award Date, and except to
the extent provided in Section 5, during any period in which shares of Stock
acquired pursuant to this Agreement remain subject to vesting conditions,
Participant shall have all of the rights of a stockholder of the Corporation
holding shares of Stock, including the right to vote such shares and to receive
all dividends and other distributions paid with respect to such shares, provided
that in the event of a dividend or distribution paid in shares of Stock or other
property or any other adjustment made upon a change in the capital structure of
the Corporation as described in Section 3.2 of the Plan, any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which Participant is entitled by reason of the Restricted Stock
shall be immediately subject to the same vesting conditions as the Restricted
Stock with respect to which such dividends or distributions were paid or
adjustments were made. If Participant forfeits any rights he or she may have
under this Agreement in accordance with Section 3, Participant shall, on the day
of the event of forfeiture, no longer have any rights as a stockholder with
respect to the Restricted Stock or any interest therein and Participant shall no
longer be entitled to vote or receive dividends on such Stock.

 

3.          Vesting; Effect of Termination of Service.

 

(a)        Subject to Sections 3(b) and 3(c) below, Participant's Restricted Stock will
vest 100% on the first anniversary of the Award Date, so long  as Participant
has remained in Service  continuously until such date.

 

(b)        The Restricted Stock, if not sooner vested pursuant to Section 3(a),
will become 100% fully vested upon the earliest of (i) Participant's death, (ii)
Participant's Disability, (iii) a Change in Control, or (iv) upon the
Participant’s termination due to the completion of his term of service on the
Board, which shall mean the term of service on the Board commencing on the
Participant’s most recent election or re-election to the Board and ending on the
first anniversary thereafter unless the Director was elected for a
longer or shorter period, in which event the longer or shorter period shall be the Term, in
each case if prior to any forfeiture event under Section 3(c) below.

 








(c)        If Participant terminates Service for any reason except as set forth
in Section 3(b) above, and before his or her Restricted Stock has become fully
vested under this Agreement, Participant's Restricted Stock will be forfeited on
and after the effective date of such termination. Neither the Corporation nor
any Affiliate will have any further obligations to Participant under this
Agreement if Participant's Restricted Stock is forfeited.

 

4.          Terms and Conditions of Distribution.   The Corporation will
distribute the Restricted Stock as soon as practicable after all the Restricted
Stock becomes vested. If Participant dies before the Corporation has distributed
vested Restricted Stock, the Corporation will distribute such Restricted Stock
to Participant's designated beneficiary(ies) or, if none are designated or
surviving, to Participant's estate or personal representative. The Corporation
will distribute the vested Restricted Stock no later than six months after
Participant's death.

 

(a)        The Corporation will not make any distribution under this Section 4
before the first date the Restricted Stock may be distributed to Participant
without penalty or forfeiture under Federal or state laws or regulations
governing short swing trading of securities. In determining whether a
distribution would result in such a penalty or forfeiture, the Corporation and
the Committee may rely upon information reasonably available to them or upon
representations of Participant's legal or personal representative.

 

(b)        The Corporation is not required to issue or deliver any Restricted
Stock before completing the steps necessary to comply with applicable Federal
and state securities laws (including any registration requirements) and
applicable stock exchange rules and practices. The Corporation will use
commercially reasonable efforts to cause compliance with those laws, rules and
practices.

 

5.          Nontransferability.    The Restricted Stock may not be sold,
transferred, exchanged, pledged, assigned, garnished, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. Any
effort to assign or transfer the rights under this Agreement will be wholly
ineffective, and will be grounds for termination by the Committee of all rights
of Participant under this Agreement.

 

6.          Administration.   The Committee administers the
Plan.   Participant's rights under this Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Committee adopts from
time to time. The interpretation and construction by the Committee of the Plan
and this Agreement, and such rules and regulations as may be adopted by the
Committee for purposes of administering the Plan and this Agreement, will be
final and binding upon Participant.

 

7.          Securities Law Requirements. If at any time the Board or Committee
determines that issuing Stock pursuant to this Agreement would violate
applicable securities laws, the Corporation will not be required to issue such
Stock. The Board or Committee may declare any provision of this Agreement or
action of its own null and void, if it determines the provision or action fails
to comply with applicable securities laws.  The

 



2




Corporation may require Participant to make written representations it deems
necessary or desirable to comply with applicable securities laws.

 

8.          Section 83(b) Election. Participant may make an election under Code
Section 83(b) (the "Section 83(b) Election") with respect to the Restricted
Stock. A form of a Section 83(b) Election is attached to this Agreement as
Exhibit A.    If Participant elects to make a Section 83(b) Election,
Participant shall submit a copy of an executed version and satisfactory evidence
of the contemporaneous filing of the executed election form with the U.S.
Internal Revenue Service. Participant hereby agrees to assume full
responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the U.S. Internal Revenue Service and all tax consequences
resulting from making such Section 83(b) Election.

 

9.          Representations and Warranties. Participant represents and warrants
to the Corporation that Participant has received a copy of the Plan and this
Agreement, has read and understands the terms of the Plan and this Agreement,
and agrees to be bound by their terms and conditions in all respects.

 

10.        No Limitation on the Corporation's Rights. This granting of
Restricted Stock under this Agreement shall not and will not in any way affect
the Corporation's right or power to make adjustments, reclassifications or
changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

11.        Plan and Agreement Not a Contract of Service. Neither the Plan nor
this Agreement is a contract of Service, and no terms of Participant's Service
will be affected in any way by the Plan, this Agreement or related instruments,
except to the extent specifically expressed therein. Neither the Plan nor this
Agreement will be construed as conferring any legal rights on Participant to
continue to remain in Service, nor will it interfere with the Corporation's or
any Affiliate's right to discharge Participant or to deal with Participant
regardless of the existence of the Plan or this Agreement.

 

12.        Entire Agreement and Amendment. This Agreement and the Plan
constitute the entire agreement between the parties hereto with respect to the
Restricted Stock, and all prior oral and written representations are merged in
this Agreement and the Plan. Notwithstanding the preceding sentence, this
Agreement shall not in any way affect the terms and provisions of the Plan. This
Agreement may be amended, modified, or terminated only in accordance with the
Plan. The headings in this Agreement  are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.

 

13.        Notice. Any notice or other communication required or permitted under
this Agreement must be in writing (including electronic) and must be delivered
personally, sent by certified, registered or express mail, or sent by overnight
courier, at the sender's expense. Notice will be deemed given (a) when delivered
personally or, (b) if mailed, three days after the date of deposit in the United
States mail or, (c) if sent by overnight courier, on the regular business day
following the date sent.  Notice to the Corporation should be sent

 



3




to Cboe Global Markets, Inc., 400 South LaSalle Street, Chicago, Illinois 60605,
Attention: General Counsel. Notice to Participant should be sent to the address
set forth on the Corporation's records, including electronic. Either party may
change the address to which the other party must give notice under this Section
13 by giving the other party written notice of such change, in accordance with
the procedures described above.

 

14.        Successors  and  Assigns. The terms of this Agreement will be binding
upon the Corporation and its successors and assigns.

 

15.        Governing Law. To the extent not preempted by Federal law, the Plan,
this Agreement, and documents evidencing rights relating to the Plan or this
Agreement will be construed, administered and governed in all respects under and
by the laws of the State of Delaware, without giving effect to its conflict of
laws principles. If any provision of this Agreement will be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof will continue to be fully effective. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Agreement will be exclusively in the courts in the State of Illinois,
County of Cook, including the Federal Courts located therein (should Federal
jurisdiction exist).

 

16.        Plan Document Controls. The rights granted under this Agreement are
in all respects subject to the provisions set forth in the Plan to the same
extent and with the same effect as if set forth fully in this Agreement. If the
terms of this Agreement conflict with the terms of the Plan document, the Plan
document will control.

 

17.        Counterparts.    This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

18.        Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision of this Agreement will
not affect its right to require performance of such provision unless and until
such performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.

 

19.        Tax Consequences.     Participant agrees to determine and be
responsible for all tax consequences to Participant with respect to the
Restricted Stock.

 

20.        Addendum to Agreement. Notwithstanding any provision of this
Agreement to the contrary, if Participant resides outside the U.S. or transfers
residence outside the U.S., the Award shall be subject to such special terms and
conditions as are set forth in the addendum to this Agreement (the
"Addendum").  Further, if Participant transfers residency to another country,
any special terms and conditions for such country will apply to the Award to the
extent the Corporation determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the Award and the
Plan (or the Corporation may establish alternative terms and conditions as may
be necessary or advisable to accommodate Participant's transfer).  In all
circumstances, the Addendum shall constitute part of this Agreement.



4




 

IN   WITNESS WHEREOF, the  Corporation  and Participant  have duly executed this
Agreement as of the date first written above.

 

 

 

 

 

 

    

Cboe Global Markets, Inc.

 

 

 

 

 

 

 

 

 

PARTICIPANT NAME

By:

 

Participant's  Name

Its:

 

 

 

 

 

 

 

ELECTRONIC SIGNATURE

 

 

Participant's Signature

 

 

 

 

 



5




 

Participant's Address for notices

 

 

 

ACCEPTANCE DATE

 

 

 

 



6




(For Non-Employee Directors)

 

 

EXHIBIT A

 

ELECTION TO INCLUDE VALUE OF
RESTRICTED PROPERTY IN GROSS INCOME
IN YEAR OF TRANSFER UNDER CODE § 83(b)

 

 

The undersigned (the "Taxpayer") hereby elects pursuant to § 83(b) of the
Internal Revenue Code of 1986, as amended, to include the restricted property
described below in his/her gross income for the tax year ending [_______] and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

1.    The name, address and taxpayer identification number of the Taxpayer are:

 

Name: Address: SSN Number:

2.    Description of property with respect to which the election is being made:

 

shares  of  common  stock  (the  "Stock")  of  Cboe Global Markets,  Inc.  (the
"Corporation").

 

3.    The date on which property was transferred is                  ,  __.

 

The taxable year to which this election relates is calendar year __.

 

4.    The nature of the restriction(s) to which the property is subject.

 

The property is subject to vesting restrictions and will become vested 100% on
the first anniversary of the Award Date, so long as Taxpayer has remained in
Service continuously until each applicable date.

 

5.    Fair market value:

 

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is
$                      per share of Stock.

 

6.    Furnishing statement to Corporation:

 

A copy of this statement has been furnished to the Corporation.

 

 

 

 

 

Dated:                                   ,  __

 

 

 

 

 

Taxpayer's Signature

 

 

 



 




This election must be filed with the Internal Revenue Service Center with which
the Taxpayer files his Federal income tax returns and must be filed within 30
days of the Award Date. This filing should be made by registered or certified
mail, return receipt requested. The taxpayer should retain an additional copy
for his/her records.

 

 

 

 

 

 

 

 



 




ADDENDUM

 

CBOE GLOBAL MARKETS, INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

This Addendum to the Agreement includes additional terms and conditions that
govern the Award if Participant resides outside of the United States or
transfers residence outside the United States.  Certain capitalized terms used
but not defined in this Addendum have the meanings set forth in the Agreement or
the Plan.

1.         Nature of Grant.    In accepting the Award, Participant acknowledges
that:

(a)        the Plan is established voluntarily by the Corporation, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Corporation at any time, to the extent permitted by the Plan;

(b)        all decisions with respect to future awards, if any, will be at the
sole discretion of the Corporation;

(c)        Participant is voluntarily participating in the Plan;

(d)        the Award will not be interpreted to form a Service or employment
contract or relationship with the Corporation;

(e)        the future value of the shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;

(f)        the Corporation shall not be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Award or of any amounts due to Participant upon
the sale of any shares of Stock; and

(g)        the Award and the benefits evidenced by this Agreement do not create
any entitlement not otherwise specifically provided for in the Plan or provided
by the Corporation in its discretion, to have the Award or any such benefits
transferred to, or assumed by, another company or to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Corporation.

2.         Payment of Withholding Taxes.  The Award may be subject to U.S.
Federal income and other tax withholding (and state and local income tax
withholding, or non-U.S. tax withholding, if applicable) by the Corporation in
respect of taxes on income realized by Participant. The Corporation may withhold
the required amounts from Service fees or other amounts payable to Participant,
or may require that Participant deliver to the Corporation the amounts to be
withheld. Participant acknowledges and agrees that if Participant is subject to
tax in more than one jurisdiction, the Corporation may be required to withhold
or account for taxes in more than one jurisdiction, in accordance with the
methods of withholding herein.



 




4.         Data Privacy.

(a)  Data Collection and Usage. The Corporation will collect, process and use
certain personal information about Participant, specifically, Participant’s
name, home address, email address and telephone number, date of birth, social
security or insurance number, passport number or other identification number,
salary, nationality, title, any shares of Stock or directorships held in the
Corporation, details of all Awards or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor ("Data"), for the exclusive purpose of implementing, administering and
managing the Plan.

(b)  Recipients of Data.

a.    Stock Plan Administration Service Providers. The Corporation transfers
Data to Fidelity Stock Plan Services, LLC (and/or its affiliates, collectively
"Fidelity"), the designated broker assisting in the implementation,
administration and management of the Plan. In the future, the Corporation may
select a different service provider and share Data with such other provider
serving in a similar manner.

b.    Other Service Provider Data Recipients. The Corporation also may transfer
Data to other third party service providers, if necessary to ensure compliance
with applicable tax, exchange control, securities and labor law. Such third
party service providers may include the Corporation’s legal counsel as well as
its auditor, human resources consultant and payroll vendor. Wherever possible,
the Corporation will anonymize data, but Participant understands that his or her
Data may need to be transferred to such providers to ensure compliance with
applicable law and/or tax requirements.

c.    Securities or Other Regulatory Authorities. In addition to the recipients
identified herein and where required under applicable law, Data also may be
disclosed to certain securities or other regulatory authorities, including where
the Corporation’s securities are listed or traded or regulatory filings are
made. The legal basis, where required, for such disclosure is compliance with
applicable law.

(c)  International Data Transfers. The Corporation, Fidelity and other service
providers described above are located in the United States. The United States
may have different data privacy laws and protections than Participant’s country
of residence.

(d)  Legal Basis for Collection, Processing and Transfer of Data.

a.    Participants within the EU / European Economic Area ("EEA")

i.  The collection, processing and transfer of Data is necessary for the
legitimate purpose of the Corporation’s administration of the Plan and
Participant’s participation in the Plan.

ii.  When transferring Data to potential recipients outside the EU/EEA, the
Corporation strives to provide appropriate safeguards in

 




accordance with EU Standard Contractual Clauses, the EU-U.S. Privacy Shield
Framework, or other legally binding and permissible arrangements. For further
information on the transfer of Participant’s personal data outside of the
EU/EEA, Participant may contact the Corporation’s human resources department.

b.    Participants outside the EU / EEA

i.  Participant hereby explicitly and unambiguously consents to the collection,
processing and use, in electronic or other form, of Participant’s Data by the
Corporation and the transfer of Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a non-U.S. data protection law perspective, for the purposes
described above. Upon transfer of Participant’s Data to Fidelity, Participant
may be asked to agree to separate terms and data processing practices with
Fidelity, with such agreement being a condition of the ability to participate in
the Plan.

ii.  Participation in the Plan is voluntary and Participant understands that
Participant is providing the consent herein on a purely voluntary basis. If
Participant does not consent, or later seeks to revoke his or her consent,
Participant’s Service with the Corporation will not be adversely affected. The
only consequence of refusing or withdrawing consent is that the Corporation
would not be able to grant the Award or other equity awards to Participant or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact the Corporation’s human resources
department.

(e)        Data Retention. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage his or her
participation in the Plan or comply with applicable laws. When the Corporation
no longer needs the Data, the Corporation will remove it from its systems.

(f)        Data Subject Rights. Participant understands that Participant may
have the right under applicable law to (i) access or copy Data that the
Corporation possesses, (ii) rectify incorrect Data, (iii) delete Data,
(iv) restrict processing of Data, (v) opt out of the Plan, or (vi) lodge
complaints with the competent supervisory authorities in Participant’s
jurisdiction. To receive clarification regarding these rights or to exercise
these rights, Participant understands that Participant can contact the
Corporation’s human resources department.

5.         No Advice Regarding Grant.    The Corporation is not providing any
tax, legal or financial advice, nor is the Corporation making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying shares of

 




Stock.  Participant should consult with his or her own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

6.         Imposition of Other Requirements.    The Corporation reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the Award and on any shares of Stock acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable for legal or
administrative reasons.  Such requirements may include (but are not limited to)
requiring Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

7.         Insider Trading/Market Abuse Laws.    By participating in the Plan,
Participant agrees to comply with the Corporation’s policy on insider trading
(to the extent that it is applicable to Participant). Participant further
acknowledges that, depending on Participant’s or the broker’s country of
residence or where the shares of Stock are listed, Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Participant’s ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock or rights linked to the value of shares of
Stock, during such times Participant is considered to have “inside information”
regarding the Corporation as defined by the laws or regulations in Participant’s
country.  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Participant places before Participant
possessed inside information.  Furthermore, Participant could be prohibited from
(i) disclosing the inside information to any third party (other than on a "need
to know" basis) and (ii) "tipping" third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Corporation insider trading policy.  Participant acknowledges that it
is Participant’s responsibility to comply with any applicable restrictions, and
that Participant should therefore consult Participant’s personal advisor on this
matter.

8.         Foreign Asset/Account Reporting; Exchange Controls.    Participant’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls which may affect Participant’s ability to acquire or
hold shares of Stock under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of shares of Stock) in a brokerage or bank account outside Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country.  Participant
also may be required to repatriate sale proceeds or other funds received as a
result of Participant’s participation in the Plan to his or her country through
a designated bank or broker and/or within a certain time after
receipt.  Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and Participant should consult his or her
personal legal advisor for any details.

9.         Language.  If Participant is resident in a country where English is
not an official language, Participant acknowledges and agrees that it is
Participant’s express intent that the Agreement, the Addendum and the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Award be drawn up in English. 

 




If Participant has received the Agreement, the Addendum or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

10.       Annex to Addendum.  Notwithstanding any provision of the Agreement or
Addendum to the contrary, the Award shall be subject to such special terms and
conditions for Participant’s country of residence, as are set forth in the annex
to this Addendum (the "Annex").  Further, if Participant transfers residency to
another country, the Corporation may establish alternative terms and conditions
as may be necessary or advisable to accommodate Participant’s transfer.  In all
circumstances, the Annex shall constitute part of this Addendum.



 




ANNEX

This Annex to the Addendum includes additional terms and conditions that govern
the Award if Participant resides in the country addressed herein or transfers
residence or employment to the country addressed herein.  If Participant
transfers residence to another country, the Corporation may establish
alternative terms and conditions as may be necessary or advisable to accommodate
Participant’s transfer.  Certain capitalized terms used but not defined in this
Annex have the meanings set forth in the Agreement (including the Addendum) or
the Plan.

 

Canada

 

Securities Law Notification: Participant acknowledges and agrees that he or she
is permitted to sell shares of Stock acquired under the Plan through the
designated broker appointed under the Plan, provided the resale of shares of
Stock takes place outside of Canada through facilities of a stock exchange on
which the shares of Stock are listed. The shares of Stock currently are listed
on Cboe BZX in the United States.

 

 

 

